DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 21 September 2022. 
Claims 24-45 are currently pending and being examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-45 are rejected under 35 U.S.C. 103 as being unpatentable over Zemlok (US 2011/0036887) in view of Omaits (US 7,506,791).

In regards to Claim 24, Zemlok teaches a surgical stapling system (100; Fig. 1A), comprising:
a shaft (104);
an end effector (106) extending distally from said shaft, wherein said end effector is movable between an open configuration (Fig. 1B) and a closed configuration (Fig. 1D), and wherein said end effector comprises an anvil (110; Fig. 1C) comprising a longitudinal row of forming pockets (156; Fig. 1D);
a firing member (140; Fig. 4A) configured to translate distally during a firing stroke (¶[0038]); and
a plurality of dissimilar staple cartridge assemblies interchangeably attachable to said end effector (“As seen in FIG. 10, the surgical stapling apparatus 100, 200 may have a circuit 124 including a cartridge identifying feature 168. In particular, the pressure responsive element 150 includes at least one circuit 124, wherein each circuit 124 has a specific electrical range or value of resistance, inductance, or impedance that can be read by the controller 120 to determine the exact type of cartridge 112 or end effector 106 loaded for identification. With this feature, the surgical stapling apparatus 100, 200 includes a controller 120 configured to set cartridge 112 or fastener 114 specific positional limitations and/or run mode.” ¶[0051]), wherein said plurality of dissimilar staple cartridge assemblies comprises:
a first staple cartridge assembly (112; Fig. 3A), comprising:
a first cartridge body (112);
a longitudinal row of first staples removably stored in said first cartridge body (“The cartridge 112 houses the fasteners 114 in a plurality of linear rows” ¶[0041]), wherein said longitudinal row of first staples is aligned with said longitudinal row of forming pockets when said first staple cartridge assembly is attached to said end effector and said end effector is in the closed configuration (see Fig. 1D showing fasteners 114 aligned with 156); and
a plurality of drivers (130) configured to push said first staples out of said first cartridge body during the firing stroke, wherein each said driver comprises a staple-engaging cradle, and wherein said first staples are separable from said staple-engaging cradles (“The cartridge 112 houses the fasteners 114 in a plurality of linear rows, which are operatively coupled to the pusher members 130.” ¶[0041]); and
a second staple cartridge assembly (¶[0051]).
Zemlok does not expressly teaches a second staple cartridge assembly, comprising: a second cartridge body; and a longitudinal row of second staples removably stored in said second cartridge body, wherein said longitudinal row of second staples is aligned with said longitudinal row of forming pockets when said second staple cartridge assembly is attached to said end effector and said end effector is in the closed configuration, and wherein each said second staple comprises an inseparable driver portion comprising a ramped cam surface drivingly engaged during the firing stroke to push said inseparable driver portion out of said second cartridge body.

    PNG
    media_image1.png
    389
    713
    media_image1.png
    Greyscale
However, Omaits teaches a second staple cartridge assembly (1326; Fig. 105), comprising: a second cartridge body (1326) comprising a deck (annotated Fig. 105) comprising a tissue-facing surface (see annotated Fig. 105 showing the deck faces the tissue); and 
a longitudinal row of second staples (1300) removably stored in said second cartridge body, wherein said longitudinal row of second staples is aligned with said longitudinal row of forming pockets (1314) when said second staple cartridge assembly is attached to said end effector and said end effector is in the closed configuration (see Fig. 105), and wherein each said second staple comprises an inseparable driver portion (1302; Fig. 96) comprising a ramped cam surface (1328) drivingly engaged during the firing stroke to push a portion of said inseparable driver portion (1302; Fig. 105) past said tissue-facing surface and out of said second cartridge body (“crown 1302 includes beveled surfaces 1328 which are configured to co-operate with angled surface 1330 of cam sled 78 such that crowns 1302 slide up cam surface 1330.” col. 51 l. 55-58; see annotated Fig. 105 showing a portion of 1302 being pushed past the deck comprising a tissue-facing surface).
Since, the staple cartridge of Omaits and the staple cartridge of Zemlock have the same basic construction and are operated in a similar manner (i.e., a sled in the form of a wedge is driven forward to press against a driver to eject a staple), one of ordinary skill in the art would have recognized that the staple cartridge of Omaits is capable of being used as one of the types of staples cartridges used in the end effector of Zemlock. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have used the staple cartridge of Omaits in the staple cartridge assembly of Zemlock, since Zemlock discloses the use of different types of staple cartridges and the staple cartridge of Omaits is a known alternative.

In regards to Claim 32, Zemlok teaches a surgical stapling system (100; Fig. 1A), comprising:
an end effector (106) movable between an open configuration and a closed configuration (Fig. 1D), wherein said end effector comprises an anvil (110; Fig. 1C) comprising a longitudinal row of forming pockets (156; Fig. 1D);
a firing member (140; Fig. 4A) configured to translate during a firing stroke (¶[0038]); and
a plurality of dissimilar staple cartridge assemblies interchangeably attachable to said end effector (“As seen in FIG. 10, the surgical stapling apparatus 100, 200 may have a circuit 124 including a cartridge identifying feature 168. In particular, the pressure responsive element 150 includes at least one circuit 124, wherein each circuit 124 has a specific electrical range or value of resistance, inductance, or impedance that can be read by the controller 120 to determine the exact type of cartridge 112 or end effector 106 loaded for identification. With this feature, the surgical stapling apparatus 100, 200 includes a controller 120 configured to set cartridge 112 or fastener 114 specific positional limitations and/or run mode.” ¶[0051]), wherein said plurality of dissimilar staple cartridge assemblies comprises:
a first staple cartridge assembly (112; Fig. 3A), comprising:
a first cartridge body (112);
a longitudinal row of first staples removably stored in said first cartridge body (“The cartridge 112 houses the fasteners 114 in a plurality of linear rows” ¶[0041]), wherein said longitudinal row of first staples is aligned with said longitudinal row of forming pockets when said first staple cartridge assembly is attached to said end effector and said end effector is in the closed configuration (see Fig. 1D showing fasteners 114 aligned with 156); and
a plurality of drivers (130) configured to eject said first staples from said first cartridge body during the firing stroke, wherein each said driver comprises a staple-engaging cradle, and wherein said first staples are separable from said staple-engaging cradles (“The cartridge 112 houses the fasteners 114 in a plurality of linear rows, which are operatively coupled to the pusher members 130.” ¶[0041]); and
a second staple cartridge assembly (¶[0051]).
Zemlok does not expressly teaches a second staple cartridge assembly, comprising: a second cartridge body; and a longitudinal row of second staples removably stored in said second cartridge body, wherein said longitudinal row of second staples is aligned with said longitudinal row of forming pockets when said second staple cartridge assembly is attached to said end effector and said end effector is in the closed configuration, and wherein each said second staple comprises an inseparable driver portion configured to be ejected from said second cartridge body along with said second staples during the firing stroke.

    PNG
    media_image1.png
    389
    713
    media_image1.png
    Greyscale
However, Omaits teaches a second staple cartridge assembly (1326; Fig. 105), comprising: a second cartridge body (1326) comprising a deck (annotated Fig. 105) comprising a tissue-facing surface (see annotated Fig. 105 showing the deck faces the tissue); and a longitudinal row of second staples (1300) removably stored in said second cartridge body, wherein said longitudinal row of second staples is aligned with said longitudinal row of forming pockets (1314) when said second staple cartridge assembly is attached to said end effector and said end effector is in the closed configuration (see Fig. 105), and wherein each said second staple comprises an inseparable driver portion (1302; Fig. 96) configured overdriven past said tissue-facing surface and out of said second cartridge body along with said second staples during the firing stroke (“crown 1302 includes beveled surfaces 1328 which are configured to co-operate with angled surface 1330 of cam sled 78 such that crowns 1302 slide up cam surface 1330.” col. 51 l. 55-58; see annotated Fig. 105 showing a portion of 1302 being pushed past the deck comprising a tissue-facing surface).
Since, the staple cartridge of Omaits and the staple cartridge of Zemlock have the same basic construction and are operated in a similar manner (i.e., a sled in the form of a wedge is driven forward to press against a driver to eject a staple), one of ordinary skill in the art would have recognized that the staple cartridge of Omaits is capable of being used as one of the types of staples cartridges used in the end effector of Zemlock. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have used the staple cartridge of Omaits in the staple cartridge assembly of Zemlock, since Zemlock discloses the use of different types of staple cartridges and the staple cartridge of Omaits is a known alternative.

In regards to Claim 41, Zemlok teaches a surgical stapling system (100; Fig. 1A), comprising:
an end effector (106) movable between an open configuration (Fig. 1B) and a closed configuration (Fig. 1D), wherein said end effector comprises an anvil (110; Fig. 1C) comprising a longitudinal row of forming pockets (156; Fig. 1D);
a firing member (140; Fig. 4A) configured to translate during a firing stroke (¶[0038]); and
a plurality of dissimilar staple cartridge assemblies interchangeably attachable to said end effector (“As seen in FIG. 10, the surgical stapling apparatus 100, 200 may have a circuit 124 including a cartridge identifying feature 168. In particular, the pressure responsive element 150 includes at least one circuit 124, wherein each circuit 124 has a specific electrical range or value of resistance, inductance, or impedance that can be read by the controller 120 to determine the exact type of cartridge 112 or end effector 106 loaded for identification. With this feature, the surgical stapling apparatus 100, 200 includes a controller 120 configured to set cartridge 112 or fastener 114 specific positional limitations and/or run mode.” ¶[0051]), wherein said plurality of dissimilar staple cartridge assemblies comprises:
a first staple cartridge assembly (112; Fig. 3A), comprising:
a first cartridge body (112);
a longitudinal row of first staples removably stored in said first cartridge body (“The cartridge 112 houses the fasteners 114 in a plurality of linear rows” ¶[0041]), wherein said longitudinal row of first staples is aligned with said longitudinal row of forming pockets when said first staple cartridge assembly is attached to said end effector and said end effector is in the closed configuration (see Fig. 1D showing fasteners 114 aligned with 156); and
a plurality of drivers (130) configured to eject said first staples from said first cartridge body during the firing stroke, wherein said drivers are separate and discrete from said first staples (“The cartridge 112 houses the fasteners 114 in a plurality of linear rows, which are operatively coupled to the pusher members 130.” ¶[0041]); and
a second staple cartridge assembly (¶[0051]).
Zemlok does not expressly teach a second staple cartridge assembly, comprising a second cartridge body; and a longitudinal row of second staples removably stored in said second cartridge body, wherein said longitudinal row of second staples is aligned with said longitudinal row of forming pockets when said second staple cartridge assembly is attached to said end effector and said end effector is in the closed configuration, and wherein each said second staple comprises: a first staple leg; a second staple leg; and an integral driver extending between said first staple leg and said second staple leg, wherein said integral driver comprises a cam surface configured to be ejected from said second cartridge body along with said first staple leg and said second staple leg during the firing stroke.

    PNG
    media_image1.png
    389
    713
    media_image1.png
    Greyscale
However, Omaits teaches a second staple cartridge assembly (1326; Fig. 105), comprising a second cartridge body (1326) comprising a deck (annotated Fig. 105) comprising a tissue-facing surface (see annotated Fig. 105 showing the deck faces the tissue); and a longitudinal row of second staples (1300) removably stored in said second cartridge body, wherein said longitudinal row of second staples is aligned with said longitudinal row of forming pockets (1314) when said second staple cartridge assembly is attached to said end effector and said end effector is in the closed configuration (see Fig. 105), and wherein each said second staple comprises: a first staple leg (1304; Fig. 98); a second staple leg (1306); and an integral driver (1302) extending between said first staple leg and said second staple leg (see Fig. 98), wherein said integral driver (1302) comprises a cam surface (1328) configured to eject a portion of said integral driver past said tissue-facing surface and out of from said second cartridge body along with said first staple leg and said second staple leg during the firing stroke (“crown 1302 includes beveled surfaces 1328 which are configured to co-operate with angled surface 1330 of cam sled 78 such that crowns 1302 slide up cam surface 1330.” col. 51 l. 55-58; see annotated Fig. 105 showing a portion of 1302 being pushed past the deck comprising a tissue-facing surface).
Since, the staple cartridge of Omaits and the staple cartridge of Zemlock have the same basic construction and are operated in a similar manner (i.e., a sled in the form of a wedge is driven forward to press against a driver to eject a staple), one of ordinary skill in the art would have recognized that the staple cartridge of Omaits is capable of being used as one of the types of staples cartridges used in the end effector of Zemlock. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have used the staple cartridge of Omaits in the staple cartridge assembly of Zemlock, since Zemlock discloses the use of different types of staple cartridges and the staple cartridge of Omaits is a known alternative. 

In regards to Claims 25, 33, and 42, Zemlok as modified by Omaits teaches the surgical stapling system of Claim 24, 32, and 41, wherein said first staple cartridge assembly comprises a first sled (Zemlok: 132; Fig. 3A) configured to move along a first axis through said first staple cartridge assembly during the firing stroke, and wherein said first sled is configured to drivingly engage said drivers in said first staple cartridge assembly (“The actuation mechanism 138 includes a longitudinally translatable drive member 140 and an actuation sled 132 coupled thereto. The actuation sled 132 is configured for engaging the plurality of pusher members 130.” ¶[0038]).

In regards to Claim 26, 34, and 43, Zemlok as modified by Omaits teaches the surgical stapling system of Claim 25, 33, and 41, wherein said second staple cartridge assembly comprises a second sled (Omaits: 78; Fig. 105) configured to move along a second axis through said second staple cartridge assembly during the firing stroke, and wherein said second sled is configured to drivingly engage said ramped cam surfaces of said inseparable driver portions in said second staple cartridge assembly (“Referring to FIGS. 96 and 97, staple 1300 includes an integral staple crown and driver. More particularly, referring to FIG. 105, crown 1302 is configured to be directly driven by cam sled 78. In use, as described in detail above, cam sled 78 is progressed through staple cartridge 1326 from the position illustrated in FIG. 105 toward distal end 1327 of staple cartridge 1326. As cam sled 78 is moved in this direction, staples 1300 are successively lifted by cam sled 78 toward anvil 1316.” col. 51 l. 42-50).

In regards to Claims 27 and 36, Zemlok as modified by Omaits teaches the surgical stapling system of Claim 26 and 34, wherein each said first staple comprises a wire staple (Zemlok: Fig. 3A shows a wire staple 114).

In regards to Claims 28 and 37, Zemlok as modified by Omaits teaches the surgical stapling system of Claim 26 and 36, wherein each said second staple comprises a direct-drive staple (Omaits: Fig. 98 shows a staple with a crown which is a direct-drive staple; col. 51 l. 42-67).


    PNG
    media_image2.png
    445
    384
    media_image2.png
    Greyscale
In regards to Claims 29 and 38, Zemlok as modified by Omaits teaches the surgical stapling system of Claim 26 and 32, wherein each said second staple comprises a unitary piece of material (Omaits: col. 49 l. 37-65) comprising said inseparable driver portion (Omaits: 1302; Fig. 98), a first leg (Omaits: 1304), and a second leg (Omaits: 1306), wherein said inseparable driver portion (Omaits: 1302; Fig. 101) comprises a tissue-engaging surface (Omaits: annotated Fig. 101) comprising an inclined surface (Omaits: annotated Fig. 101), and wherein said inclined surface is configured to be pushed past said tissue-facing surface and out of said second cartridge body during the firing stroke to apply a significant amount of pressure to the tissue captured within said second staple (Omaits: see annotated Fig. 105 showing a portion of 1302 comprising the inclined surface being pushed past the deck comprising a tissue-facing surface).

In regards to Claims 30 and 39, Zemlok as modified by Omaits teaches the surgical stapling system of Claim 24 and 32, wherein said end effector further comprises an elongate channel configured to interchangeably receive said first staple cartridge assembly and said second staple cartridge assembly (Zemlok: Fig. 6 shows the channel without a cartridge in it).

In regards to Claims 31 and 40, Zemlok as modified by Omaits teaches the surgical staple system of Claim 30 and 39, wherein said elongate channel is rotatable relative to said anvil to transition said end effector in the closed configuration (Zemlok: anvil 110 rotates relative to the cartridge see Figs. 1C to 1D, showing open and closed configurations. .

In regards to Claim 35, Zemlok and Omaits teaches the surgical stapling system of Claim 34, wherein each said inseparable driver portion (Omaits: 1302 Fig. 96) comprises a ramped cam surface (Omaits: 1328) drivingly engaged by said second sled during the firing stroke (Omaits: “crown 1302 includes beveled surfaces 1328 which are configured to co-operate with angled surface 1330 of cam sled 78 such that crowns 1302 slide up cam surface 1330.” col. 51 l. 55-58).


    PNG
    media_image2.png
    445
    384
    media_image2.png
    Greyscale
In regards to Claim 44, Zemlok and Omaits teaches the surgical stapling system of Claim 41, wherein said integral driver (Omaits: 1302; Fig. 101) comprises a tissue-engaging surface (Omaits: annotated Fig. 101) comprising an inclined surface (Omaits: annotated Fig. 101), and wherein said inclined surface is configured to be overdriven past said tissue-facing surface and out of said second cartridge body during the firing stroke to increase the amount of pressure applied to the tissue captured within said second staple (Omaits: see annotated Fig. 105 showing a portion of 1302 comprising the inclined surface being pushed past the deck comprising a tissue-facing surface).


    PNG
    media_image3.png
    338
    500
    media_image3.png
    Greyscale
In regards to Claim 45, Zemlok and Omaits teaches the surgical stapling system of Claim 24, wherein said inseparable driver portion (Omaits: 1302; Fig. 101) comprises a tissue-engaging surface (Omaits: annotated Fig. 101 above), wherein said tissue-engaging surface comprises a flat portion (Omaits: annotated Fig. 98), a first inclined portion (Omaits: annotated Fig. 98) on a first side of said flat portion, and a second inclined portion (Omaits: annotated Fig. 98) on a second side of said flat portion.

Response to Arguments
Applicant’s arguments with respect to claims 24-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731